DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 has been entered.

Claim Interpretation
Claim 11 has been amended to recite “wherein all of the fibers are polymer fibers”.  The “fibers” is interpreted as referring to the “fibers made with at least some recycled material” from Claim 2.  The limitation in Claim 11 is interpreted as the recycled material content of the fibers is a polymer material.  This is based on the published specification ¶0015, ¶0054, ¶0055, ¶0056, ¶0066 that state various versions of the phrase “at least some of the recycled or used content is made from a polymer” or “non-woven ultrasonically weldable fabric is made at least partially of fibers at least partially made with recycled polymers”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over JEWETT (US 20180049559 A1) in view of ZSCHOCH (US 20070022538 A1), further in view of DOLLASE (US 20160032156 A1).
As to claim 1, JEWETT teaches a bedding or seating product (¶0010 teaches the invention pertains to a bedding or seating product.) comprising: a pocketed spring assembly comprising a plurality of parallel strings of springs joined together (Figure 3 teaches a pocketed spring assembly (12) formed by a plurality of parallel strings of springs (26a/b) joined together.), each of the strings of springs comprising a plurality of individually pocketed springs (Figure 3 teaches the individual pocketed springs (28) of the string.), each of the strings of springs comprising a piece of single layer ultrasonically weldable fabric, the piece of single layer ultrasonically weldable fabric being ultrasonically welded to itself along a longitudinal seam (Figure 3 and ¶0051 detail the longitudinal seam (50) that is ultrasonically welded.  Figure 3 shows the fabric is a single layer.), having first and second opposed sides covering opposite surfaces of the springs (Figure 3), a plurality of pockets being formed along a length of the string of springs by transverse seams joining the first and second sides (Figure 3 shows the transverse seams (52) that are welded to form the pocket.  See also ¶0051.), at least one spring being positioned in each said pocket (Figure 3 teaches one spring (36) in the pocket (28).); wherein the parallel strings of springs are joined together with adhesive. (¶0048 teaches that the strings are attached via gluing.); cushioning materials; and a covering encasing the pocketed spring assembly and cushioning materials. (¶0010 and ¶0040 teaches cushioning material and a cover encasing the spring assembly and cushioning material.) 
JEWETT does not disclose wherein the piece of single layer ultrasonically weldable fabric is made at least partially with fibers made with at least some recycled material.
However, ZSCHOCH teaches wherein the ultrasonically weldable fabric is made at least partially with fibers made with at least some recycled material. (¶0084 teaches the use of recycled material for the non-woven material.) 
One of ordinary skill in the art would have been motivated to substitute the known recycled material from ZSCHOCH for the fibers of the nonwoven material in JEWETT in order to aid in the protection of the environment by reducing the requirement for virgin plastics in production of the nonwoven.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known recycled material from ZSCHOCH to the fibers of the nonwoven material in JEWETT because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).
JEWETT does not disclose wherein the parallel strings of springs are joined together with adhesive having at least some bio-based material.
However, DOLLASE teaches an adhesive that has at least some bio based material. (¶0019-0020 teaches the inventive adhesive has a bio based adhesive and soft resin.)
One of ordinary skill would have been motivated to substitute the known bio based component adhesive of DOLLASE for the adhesive of JEWETT in order to reduce the proportion of petroleum based components in pressure sensitive adhesive (DOLLASE ¶0013), which in turn reduces the amount of virgin plastic need in the creation of the pocketed spring assembly of JEWETT in view of ZSCHOCH.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known bio based component adhesive of DOLLASE for the adhesive of JEWETT because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 2, JEWETT teaches a pocketed spring assembly for use in a bedding or seating product (¶0010 teaches the invention pertains to a bedding or seating product.), the pocketed spring assembly comprising: a pocketed spring assembly comprising a plurality of parallel strings of springs joined together (Figure 3 teaches a pocketed spring assembly (12) formed by a plurality of parallel strings of springs (26a/b) joined together.), each of the strings of springs comprising a plurality of individually pocketed springs (Figure 3 teaches the individual pocketed springs (28) of the string.), each of the strings of springs comprising a piece of single layer ultrasonically weldable fabric, the piece of single layer ultrasonically weldable fabric being ultrasonically welded to itself along a longitudinal seam (Figure 3 and ¶0051-0053 detail the longitudinal seam (50) that is ultrasonically welded.  Figure 3 shows the fabric is a single layer fabric.), having first and second opposed sides covering opposite surfaces of the springs (Figure 3), a plurality of pockets being formed along a length of the string of springs by transverse seams (Figure 3 shows the transverse seams (52) that are welded to form the pocket.  See also ¶0051-0053.) joining the first and second sides, at least one spring being positioned in each said pocket (Figure 3 teaches one spring (36) in the pocket (28).); and wherein the parallel strings of springs are joined together with adhesive. (¶0048 teaches that the strings are attached via gluing.)
LONG does not disclose wherein the piece of single layer ultrasonically weldable fabric is made at least partially with fibers made with at least some recycled material.
However, ZSCHOCH teaches wherein the ultrasonically weldable fabric is made at least partially with fibers made with at least some recycled material. (¶0084 teaches the use of recycled material for the non-woven material.) 
One of ordinary skill in the art would have been motivated to substitute the known recycled material from ZSCHOCH for the fibers of the material in JEWETT in order to aid in the protection of the environment by reducing the requirement for virgin plastics in production of the nonwoven.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known recycled material from ZSCHOCH to the fibers of the nonwoven material in JEWETT because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).
JEWETT does not disclose wherein the parallel strings of springs are joined together with adhesive having at least some bio-based material.
However, DOLLASE teaches an adhesive that has at least some bio based material. (¶0019-0020 teaches the inventive adhesive has a bio based adhesive and soft resin.)
One of ordinary skill would have been motivated to substitute the known bio based component adhesive of DOLLASE for the adhesive of JEWETT in order to reduce the proportion of petroleum based components in pressure sensitive adhesive (DOLLASE ¶0013), which in turn reduces the amount of virgin plastic need in the creation of the pocketed spring assembly of JEWETT in view of ZSCHOCH.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known bio based component adhesive of DOLLASE for the adhesive of JEWETT because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JEWETT (US 20180049559 A1) in view of ZSCHOCH (US 20070022538 A1) and DOLLASE (US 20160032156 A1), as applied in claim 2, further in view of ANTHONY (US 9635952 B1) as evidenced by MATERIALDISTRICT (NPL Ref V on PTO892 dated 01-12-2022), hereinafter NPL V.
As to claim 3, JEWETT in view of ZSCHOCH and DOLLASE teaches the pocketed spring assembly of claim 2 wherein the pockets use ultrasonically weldable fabric. (JEWETT Figure 3 and ¶0051-0053 detail the ¶0051-0053 detail the fabric that is ultrasonically welded, without specifying the type. Figure 3 shows the fabric is a single layer fabric. ZSCHOCH does not disclose the type of non-woven fabric.)
JEWETT in view of ZSCHOCH and DOLLASE does not disclose the use of stitchbond fabric.
However, ANTHONY teaches a pocketed spring assembly wherein the pockets use ultrasonically weldable fabric that is stitchbond fabric. (Figure 3 teaches springs (206) in pockets (203) formed between a top (302) and bottom (304) layer of fabric.  Col. 6, Lines 30-34 teach the coupling between the layers is a sonic weld.  Lines 23-25 teach the use of various fabrics for this application, including stitchbonded fabrics.)
One or ordinary skill would have been motivated to substitute the stitchbonded fabric of ANTHONY for the fabric of JEWETT in order to use a fabric that can be produced at low cost.  (See NPL V, Page 1)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the stitchbonded fabric of ANTHONY for the fabric of JEWETT because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  JEWETT (US 20180049559 A1) in view of ZSCHOCH (US 20070022538 A1) and DOLLASE (US 20160032156 A1), as applied in claim 2, further in view of ANTHONY (US 9635952 B1) as evidenced by SCOTIACOMPANY (NPL Ref W on PTO892 dated 01-12-2022), hereinafter NPL W.
As to claim 4, JEWETT in view of ZSCHOCH and DOLLASE teaches the pocketed spring assembly of claim 2 wherein the pockets use ultrasonically weldable fabric. (JEWETT Figure 3 and ¶0051-0053 detail the fabric that is ultrasonically welded, without specifying the type.  Figure 3 shows the fabric is a single layer fabric. ZSCHOCH does not disclose the type of non-woven fabric.)
LONG in view of ZSCHOCH and DOLLASE does not disclose the use of spun lace fabric.
However, ANTHONY teaches a pocketed spring assembly wherein the pockets use ultrasonically weldable fabric that is spun lace fabric. (Figure 3 teaches springs (206) in pockets (203) formed between a top (302) and bottom (304) layer of fabric.  Col. 6, Lines 30-34 teach the coupling between the layers is a sonic weld.  Lines 23-25 teach the use of various fabrics for an analogous application, including spun lace fabrics.)
One or ordinary skill would have been motivated to substitute the spun lace fabric of ANTHONY for the fabric of JEWETT in order to use a fabric that has stretchiness and good strength that mimics traditional knitted or woven textiles.  (See NPL W, Page 1)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the spun lace fabric of ANTHONY for the fabric of JEWETT because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  JEWETT (US 20180049559 A1) in view of ZSCHOCH (US 20070022538 A1) and DOLLASE (US 20160032156 A1), as applied in claim 2, further in view of ANTHONY (US 9635952 B1) as evidenced by GHOSH (NPL Ref X on PTO892 dated 01-12-2022), hereinafter NPL X.
As to claim 5, JEWETT in view of ZSCHOCH and DOLLASE teaches the pocketed spring assembly of claim 2 wherein the pockets use ultrasonically weldable fabric. (JEWETT Figure 3 and ¶0051-0053 detail the fabric that is ultrasonically welded, without specifying the type.  Figure 3 shows the fabric is a single layer fabric. ZSCHOCH does not disclose the type of non-woven fabric.)
LONG in view of ZSCHOCH and DOLLASE does not disclose the use of needle-punched fabric.
However, ANTHONY teaches a pocketed spring assembly wherein the pockets use ultrasonically weldable fabric that is needle-punched fabric. (Figure 3 teaches springs (206) in pockets (203) formed between a top (302) and bottom (304) layer of fabric.  Col. 6, Lines 30-34 teach the coupling between the layers is a sonic weld.  Lines 23-25 teach the use of various fabrics for an analogous application, including needle punched fabrics.)
One or ordinary skill would have been motivated to substitute the spun lace fabric of ANTHONY for the fabric of JEWETT in order to use a fabric that has good ventilation properties.  (See NPL X, Page 33, NEEDLE PUNCHED NONWOVEN FABRICS table, Row 4/5)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the needle punched of ANTHONY for the fabric of JEWETT because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  JEWETT (US 20180049559 A1) in view of ZSCHOCH (US 20070022538 A1) and DOLLASE (US 20160032156 A1), as applied in claim 2, further in view of ZOLTAN (US 20160345745 A1).
As to claim 6, JEWETT in view of ZSCHOCH and DOLLASE teaches the pocketed spring assembly of claim 2 wherein the recycled material is a polymer. (ZSCHOCH ¶0082 teaches the use of thermosetting materials for the non-woven web. ¶0084 teaches the use of synthetic and recycled material.)
JEWETT in view of ZSCHOCH and DOLLASE does not disclose the recycled material is polyethylene terephthalate.
However, ZOLTAN teaches making a textile item from recycled material that is polyethylene terephthalate fibers. (¶0016 teaches the use of regenerated fibers from polyethylene terephthalate (PET).)
One of ordinary skill would have been motivated to apply the known recycled PET fibers creation technique of ZOLTAN to the recycled nonwoven of JEWETT in view of ZSCHOCH and DOLLASE in order to repurpose collected bottles and food containers as the fiber material (ZOLTAN ¶0016) which provides a use for bottles that would otherwise end up in landfills.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known recycled PET fibers creation technique of ZOLTAN to the recycled nonwoven of JEWETT in view of ZSCHOCH and DOLLASE because it has been held to be prima facie obvious to apply a known technique to a known process, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JEWETT (US 20180049559 A1) in view of ZSCHOCH (US 20070022538 A1) and DOLLASE (US 20160032156 A1), as applied in claim 2, further in view of WOLFSON (US 20140201924 A1).
As to claim 7, JEWETT in view of ZSCHOCH and DOLLASE teaches the pocketed spring assembly of claim 2 wherein the ultrasonically weldable fabric has a weight. (JEWETT’s fabric has a weight inherently.)
JEWETT in view of ZSCHOCH and DOLLASE does not disclose the ultrasonically weldable fabric has a weight of 0.75 to 4.0 ounces per square yard.
However, WOLFSON teaches the use of ultrasonically weldable fabric has a weight of 0.75 to 4.0 ounces per square yard. (¶0040 teaches the use of spun bonded polypropylene (which is ultrasonically weldable) that weighs 1.5 ounces per square yard.)
One of ordinary skill would have been motivated to substitute the known material weight from WOLFSON for the fabric weight of JEWETT in order to reduce the weight of the cushioning assembly (WOLFSON ¶0034) among other advantages cited in WOLFSON ¶0026-0037.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known material weight from WOLFSON for the fabric weight of JEWETT because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JEWETT (US 20180049559 A1) in view of ZSCHOCH (US 20070022538 A1) and DOLLASE (US 20160032156 A1), as applied in claim 2, further in view of ERMECHEO (US 20190316276 A1).
As to claim 8, JEWETT in view of ZSCHOCH and DOLLASE teaches the pocketed spring assembly of claim 2 wherein the ultrasonically weldable fabric is made of recycled material. (ZSCHOCH ¶0084 teaches the use of recycling material.)
JEWETT in view of ZSCHOCH and DOLLASE does not teach wherein the fabric is made from one hundred percent fibers made with at least some recycled material.
However, ERMECHEO teaches making textiles from 100% fibers made with at least some recycled material. (¶0065 teaches part of the invention is making clothing (a textile) from the upcycled yarn.  ¶0079-0080 teaches the upcycled yarn can be produced from 70-95% recycled fibers (from used clothes) and 5%-30% recycled fibers (which can be from plastic bottles).)
One of ordinary skill in the art would have been motivated to apply the 100% recycled material textile manufacturing technique of ERMECHEO to the nonwoven fabric of JEWETT in view of ZSCHOCH in order to minimize the environmental impact of production from a raw material level. (ERMECHEO ¶0039)  ERMECHEO teaches the recycling and use of both weldable and non-weldable fibers such that the process is capable of producing an ultrasonically weldable material.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the 100% recycled material textile manufacturing technique of ERMECHEO to the nonwoven fabric of JEWETT in view of ZSCHOCH because it has been held to be prima facie obvious to apply a known technique to a known process, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 9, JEWETT in view of ZSCHOCH and DOLLASE teaches the pocketed spring assembly of claim 2 wherein the ultrasonically weldable fabric is made of recycled material. (ZSCHOCH ¶0084 teaches the use of recycling material.)
JEWETT in view of ZSCHOCH and DOLLASE does not teach wherein the fabric is made from at least fifty percent fibers made with at least some recycled material.
However, ERMECHEO teaches making textiles from 100% fibers made with at least some recycled material. (¶0065 teaches part of the invention is making clothing (a textile) from the upcycled yarn.  ¶0079-0080 teaches the upcycled yarn can be produced from 70-95% recycled fibers (from used clothes) and 5%-30% recycled fibers (which can be from plastic bottles).)
One of ordinary skill in the art would have been motivated to apply the 100% recycled material textile manufacturing technique of ERMECHEO to the nonwoven fabric of JEWETT in view of ZSCHOCH in order to minimize the environmental impact of production from a raw material level. (ERMECHEO ¶0039)  ERMECHEO teaches the recycling and use of both weldable and non-weldable fibers such that the process is capable of producing an ultrasonically weldable material.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the 100% recycled material textile manufacturing technique of ERMECHEO to the nonwoven fabric of JEWETT in view of ZSCHOCH because it has been held to be prima facie obvious to apply a known technique to a known process, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 11, JEWETT in view of ZSCHOCH and DOLLASE teaches the pocketed spring assembly of claim 2 wherein the material is made with a polymer.  (ZSCHOCH ¶0082 teaches the use of thermosetting materials for the non-woven web. ¶0084 teaches the use of synthetic and recycled material.)
JEWETT in view of ZSCHOCH and DOLLASE does not teach that all of the fibers (interpreted as the recycled fibers) are polymer fibers.
However, ERMECHEO teaches making textiles from fibers made with at least some recycled material, where the recycled material is all polymer material. (¶0065 teaches part of the invention is making clothing (a textile) from the upcycled yarn.  ¶0079-0080 teaches the upcycled yarn can be produced from 70-95% recycled fibers (from used clothes) and 5%-30% recycled fibers (which can be from plastic bottles). The used clothes fibers can be polymers (polyester, nylon, synthetic fibers) and the recycles fibers are made from plastic bottles, which are a polymer.)
One of ordinary skill in the art would have been motivated to apply the 100% recycled material textile manufacturing technique of ERMECHEO to the nonwoven fabric of JEWETT in view of ZSCHOCH in order to minimize the environmental impact of production from a raw material level. (ERMECHEO ¶0039)  ERMECHEO teaches the recycling and use of both weldable and non-weldable fibers such that the process is capable of producing an ultrasonically weldable material.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the 100% recycled material textile manufacturing technique of ERMECHEO to the nonwoven fabric of JEWETT in view of ZSCHOCH because it has been held to be prima facie obvious to apply a known technique to a known process, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  JEWETT (US 20180049559 A1) in view of ZSCHOCH (US 20070022538 A1) and DOLLASE (US 20160032156 A1), as applied in claim 2, further in view of WRIGHT (US 20130344281 A1).
As to claim 12, JEWETT in view of ZSCHOCH and DOLLASE teaches the pocketed spring assembly of claim 2 wherein the parallel strings of springs are joined together with adhesive. (JEWETT ¶0048 teaches the strings are glued together.)
JEWETT in view of ZSCHOCH and DOLLASE does not teach the parallel strings of springs are joined together with adhesive having at least some recycled material. DOLLASE teaches that the adhesive has a synthetic polymer component. (¶0016-0018)
However, WRIGHT teaches a textile article that uses an adhesive having at least some recycled material. (¶0089 teaches the reclaiming of an adhesive polymer from post-consumer carpet materials. ¶0090 and 0091 teach various types of polymers used for the adhesive.)
One of ordinary skill would have been motivated to substitute the known recycled polymer components of WRIGHT for the polymer components of the adhesive of DOLLASE in order to reuse a post-consumer product that would otherwise be trash, thus benefitting the environment. (See WRIGHT ¶0004)
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known recycled polymer components of WRIGHT for the polymer components of the adhesive of DOLLASE because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JEWETT (US 20180049559 A1) in view of DOLLASE (US 20160032156 A1), further in view of ZSCHOCH (US 20070022538 A1).
As to claim 13, JEWETT teaches a pocketed spring assembly for use in a bedding or seating product (¶0010 teaches the invention pertains to a bedding or seating product.), the pocketed spring assembly comprising: a plurality of parallel strings of springs joined together (Figure 3 teaches a pocketed spring assembly (12) formed by a plurality of parallel strings of springs (26a/b) joined together.), each of said strings comprising a plurality of individually pocketed springs (Figure 3 teaches the individual pocketed springs (28) of the string.), each of the strings being formed from a piece of single layer ultrasonically weldable fabric, said piece of single layer ultrasonically weldable of fabric being joined to itself along a longitudinal seam (Figure 3 and ¶0051 detail the longitudinal seam (50) that is ultrasonically welded.  Figure 3 shows the fabric is a single layer.), a plurality of pockets being formed along a length of the string by transverse seams joining the first and second sides of the fabric (Figure 3 shows the transverse seams (52) that are welded to form the pocket.  See also ¶0051.), at least one spring being positioned in each of the pockets (Figure 3 teaches one spring (36) in the pocket (28).), wherein the longitudinal seam and each of the transverse seams joins the piece of ultrasonically weldable fabric to itself (¶0051-0053 teach that one piece of fabric is used to form the string and it is folded over onto itself and welded at longitudinal transverse seams.), wherein the parallel strings of springs are joined together with adhesive. (¶0048 teaches that the strings are attached via gluing.) 
JEWETT does not disclose wherein the parallel strings of springs are joined together with adhesive having at least some bio-based material.
However, DOLLASE teaches an adhesive that has at least some bio based material. (¶0019-0020 teaches the inventive adhesive has a bio based adhesive and soft resin.)
One of ordinary skill would have been motivated to substitute the known bio based component adhesive of DOLLASE for the adhesive of JEWETT in order to reduce the proportion of petroleum based components in pressure sensitive adhesive (DOLLASE ¶0013), which in turn reduces the amount of virgin plastic need in the creation of the pocketed spring assembly of JEWETT in view of ZSCHOCH.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known bio based component adhesive of DOLLASE for the adhesive of JEWETT because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).
JEWETT does not disclose wherein the ultrasonically weldable fabric has at least some fibers made at least partially with fibers made at least partially with recycled material.
However, ZSCHOCH teaches wherein the ultrasonically weldable fabric is made at least partially with fibers made with at least some recycled material. (¶0084 teaches the use of recycled material for the non-woven material.) 
One of ordinary skill in the art would have been motivated to substitute the known recycled material from ZSCHOCH for the fibers of the nonwoven material in JEWETT in order to aid in the protection of the environment by reducing the requirement for virgin plastics in production of the nonwoven.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known recycled material from ZSCHOCH to the fibers of the nonwoven material in JEWETT because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  JEWETT (US 20180049559 A1) in view of DOLLASE (US 20160032156 A1) and ZSCHOCH (US 20070022538 A1), as applied in claim 13 above, further in view of ERMECHEO (US 20190316276 A1).
As to claim 14, JEWETT in view of DOLLASE and ZSCHOCH teaches the pocketed spring assembly of claim 13.
JEWETT in view of DOLLASE and ZSCHOCH does not disclose wherein the ultrasonically weldable fabric has at least some fibers that contain at least thirty percent recycled material. 
However, ERMECHEO teaches making textiles from 100% fibers made with at least some recycled material. (¶0065 teaches part of the invention is making clothing (a textile) from the upcycled yarn.  ¶0079-0080 teaches the upcycled yarn can be produced from 70-95% recycled fibers (from used clothes) and 5%-30% recycled fibers (which can be from plastic bottles).)
One of ordinary skill in the art would have been motivated to apply the 100% recycled material textile manufacturing technique of ERMECHEO to the nonwoven fabric of JEWETT in view of ZSCHOCH in order to minimize the environmental impact of production from a raw material level. (ERMECHEO ¶0039)  ERMECHEO teaches the recycling and use of both weldable and non-weldable fibers such that the process is capable of producing an ultrasonically weldable material.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the 100% recycled material textile manufacturing technique of ERMECHEO to the nonwoven fabric of JEWETT in view of ZSCHOCH because it has been held to be prima facie obvious to apply a known technique to a known process, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  JEWETT (US 20180049559 A1) in view of DOLLASE (US 20160032156 A1), ZSCHOCH (US 20070022538 A1), and ERMECHEO (US 20190316276 A1), as applied in claim 14 above, with evidence from PETRA (NPL U on PTO-892).
As to claim 15, JEWETT in view of DOLLASE, ZSCHOCH, and ERMECHEO teaches the pocketed spring assembly of claim 14 wherein the fibers are made at least partially of polymer material. (ZSCHOCH ¶0082 teaches the use of thermosetting materials for the non-woven web. ¶0084 teaches the use of synthetic and recycled material.)
JEWETT in view of DOLLASE, ZSCHOCH, and ERMECHEO does not explicitly disclose that the fibers are made at least partially of polyethylene terephthalate.
However, ERMECHEO is relied upon for the recycled fibers, and the reference teaches obtaining polyester from recycling bottles. (See ¶0035 or 0080).  In light of this, PETRA teaches that the term PET (polyethylene terephthalate) is used interchangeably with polyester (see the FAQ question “Why is PET sometimes called polyester?”) but is called PET for water bottle applications and polyester for fabric applications.  Therefore, ERMECHEO implicitly teaches the use of polyethylene terephthalate as the fiber material through its disclosure of obtaining polyester from recycled water bottles.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over  JEWETT (US 20180049559 A1) in view of WRIGHT (US 20130344281 A1), further in view of ZSCHOCH (US 20070022538 A1).
As to claim 16, JEWETT teaches a pocketed spring assembly for use in a bedding or seating product (¶0010 teaches the invention pertains to a bedding or seating product.), the pocketed spring assembly comprising: a plurality of parallel strings of springs joined together (Figure 3 teaches a pocketed spring assembly (12) formed by a plurality of parallel strings of springs (26a/b) joined together.), each of said strings comprising a plurality of individually pocketed springs (Figure 3 teaches the individual pocketed springs (28) of the string.), each of the strings being formed from a piece of single layer ultrasonically weldable fabric, said piece of single layer ultrasonically weldable of fabric being joined to itself along a longitudinal seam (Figure 3 and ¶0051 detail the longitudinal seam (50) that is ultrasonically welded.  Figure 3 shows the fabric is a single layer.), a plurality of pockets being formed along a length of the string by transverse seams joining the first and second sides of the fabric (Figure 3 shows the transverse seams (52) that are welded to form the pocket.  See also ¶0051.), at least one spring being positioned in each of the pockets (Figure 3 teaches one spring (36) in the pocket (28).), wherein the longitudinal seam and each of the transverse seams joins the piece of ultrasonically weldable fabric to itself (¶0051-0053 teach that one piece of fabric is used to form the string and it is folded over onto itself and welded at longitudinal transverse seams.), wherein the parallel strings of springs are joined together with adhesive. (¶0048 teaches that the strings are attached via gluing.) 
JEWETT does not disclose wherein the parallel strings of springs are joined together with adhesive having at least some recycled material.
However, WRIGHT teaches a textile article that uses an adhesive having at least some recycled material. (¶0089 teaches the reclaiming of an adhesive polymer from post-consumer carpet materials. ¶0090 and 0091 teach various types of polymers used for the adhesive.)
One of ordinary skill would have been motivated to substitute the known recycled component adhesive of WRIGHT for the adhesive of JEWETT in order to reuse a post-consumer product that would otherwise be trash, thus benefitting the environment. (See WRIGHT ¶0004)
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known recycled component adhesive of WRIGHT for the adhesive of JEWETT because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).
JEWETT does not disclose wherein the ultrasonically weldable fabric has at least some fibers made at least partially with fibers made at least partially with recycled material.
However, ZSCHOCH teaches wherein the ultrasonically weldable fabric is made at least partially with fibers made with at least some recycled material. (¶0084 teaches the use of recycled material for the non-woven material.) 
One of ordinary skill in the art would have been motivated to substitute the known recycled material from ZSCHOCH for the fibers of the nonwoven material in JEWETT in order to aid in the protection of the environment by reducing the requirement for virgin plastics in production of the nonwoven.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known recycled material from ZSCHOCH to the fibers of the nonwoven material in JEWETT because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Response to Arguments
Applicant’s arguments, see remarks, filed July 15th 2022, with respect to the rejection of the independent claims (1, 2, 13, and 16) have been fully considered and are persuasive.  The rejection of Claims 1-16 has been withdrawn. 
Applicant’s amendment to the independent claims has overcome the rejections. However, a new rejection is presented for these claims using combinations of JEWETT with ZSCHOCH, DOLLASE, and WRIGHT as presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 2579036 teaches the use of a casein glue adhesive (Col. 3, Line 17) in an upholstery item.
US 4207636 teaches the use of an organic solution with rubber or the uses of starches and proteins in an adhesive. (Col. 2 Lines 59-64)
US 20210136879 A1 teaches the use of a natural adhesive (¶0153) to replace a poly-based adhesive in an upholstery item.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726